By the Court.
The evidence shows no assignment of which the court could take notice, and no such notice by Donahoe to Whitney, of the assignment to Donahoe, as to enable the defendant safely to deal with Donahoe as the equitable assignee of a chose in action, to warrant the court in allowing Donahoe to take the control of the suit as plaintiff; and the power of the nominal plaintiff to control the suit was not superseded by such intervention.
The plaintiff and defendant having agreed that the action be entered “ neither party,” it is ordered that such entry be now made.